 

Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement (the “Agreement”) is made and entered into as
of February 21, 2017 effective February 9, 2017 (the “Effective Date”) by and
between AVALON GLOBOCARE CORP., a Delaware corporation (the “Company”), and
LUISA INGARGIOLA (the “Executive”).

 

Recitals:

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention,
except to the extent that Executive serves as a member of the Board of Directors
for other companies, and dedication to the success of the Company, and to
provide specified compensation and benefits to the Executive in the event of a
Termination Upon Change of Control or certain other terminations pursuant to the
terms of this Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.            PURPOSE AND TERM; DUTIES

 

1.1           The purpose of this Agreement is to provide specified compensation
and benefits to the Executive in the event of (i) a Termination Upon Change of
Control or (ii) an Involuntary Termination. Subject to the terms of any
applicable written employment agreement between Company and the Executive (as to
which Executive acknowledges no other such agreement exists as of the date
hereof), either the Executive or Company may terminate the Executive’s
employment at any time for any reason, with or without notice. The term of this
Agreement shall be the period from the date set forth above until Executive’s
employment is terminated for any reason or this Agreement is terminated by
mutual agreement of the parties.

 

1.2           The Executive’s job responsibilities will comprise managing and
overseeing all financial operations and matters of the Company, including the
subsidiaries, including but not limited to:

 

(a)Timely and accurate annual and quarterly financial reporting in accordance
with Securities & Exchange Commission (“SEC”) rules and regulations, applicable
law and United States Generally Accepted Accounting Principles (“GAAP”).

 

(b)Management of our Finance Department and oversight of all financial
personnel, accounting systems, procedures and policies.

 

(c)Establishing and maintaining adequate financial controls, sufficient as a
minimum to enable your appropriate certification of the Company’s annual and
quarterly reports in accordance with SEC rules.

 

 -1- 

 

 

(d)Managing the treasury functions for the Company, as well as all borrowings,
debt facilities and equity fundraising, subject to the approval of the Board of
Directors of the Company (the “Board”).

 

(e)Undertaking financial planning for the Company, including preparing annual
and other budgets and projections and managing in compliance with such budgets
as may be approved by the Board.

 

(f)Monthly management reporting and analysis for the Board.

 

(g)Investor relations to the extent reasonably requested by the CEO.

 

(h)All such functions as are customarily applicable to your position, as well as
those that are reasonably assigned to you by the Company.

 

1.3           The Executive will initially work from Florida. As part of
Executive’s duties Executive will be required to travel to the Company’s offices
in New Jersey. The Executive is entitled to four (4) weeks of vacation which
will accrue on a pro-rata basis during the year, in addition to all public
holidays when the office is closed.   Executive will be eligible to participate
in all employee benefit plans established by the Company for its employees from
time to time. In accordance with Company policies from time to time, Executive
will reimburse you for all reasonable and proper travel and business expenses
incurred by you in the performance of your duties.

 

2.          COMPENSATION AND TERMINATION GENERALLY

 

2.1           Compensation.

 

2.1.1           Annual Salary. The Executive’s current base salary of $200,000
per annum, which shall be increased to $225,000 on the 60 day anniversary of the
Effective Date, shall remain in place, but shall be subject to periodic review
and modification by the Company’s Board of Directors (the “Board”) as may be
delegated to the Compensation Committee of the Board (references herein to the
Compensation Committee shall include reference to the Board if no such Committee
exists at any time) at such time or times as it shall determine. The Company’s
Compensation Committee shall also from time to time, in its discretion,
determine the type and amount of other forms of compensation for Executive’s
service with the Company (including, without limitation, stock options or other
forms of equity awards).

 

2.1.2           Bonuses. Executive will be eligible for bonuses based on
achievement of performance milestones, calculated and payable as follows:

 

(a)An amount equal to 50% of the base salary (as amended by the Board from time
to time), which shall be payable in the event that (1) the Company’s Annual
Report on Form 10K for the year 2017 is filed on a timely basis, all Quarterly
Reports on Form 10Q having previously been filed; AND (2) the Company has raised
not less than $20,000,000 in gross proceeds in investment funding (whether debt
or equity) after the date hereof. In the event all requirements of this section
have been satisfied exempt that the requirement under Section 2.1.2(a)(1) has
not been satisfied due to an Internal Control Event (as defined below), then the
Executive shall be entitled to the bonus under this Section,

 

 -2- 

 

 

If such conditions are fulfilled, the above bonus shall be payable with the next
payroll following the latest to occur of the above events, subject to all
applicable deductions required by law; and

 

(b)An amount equal to 100% of the base salary, which shall be payable upon the
first to occur of any of the following events (1) the occurrence of a Change of
Control, (as defined below); OR (2) the filing of Company’s Annual Report on
Form 10K in any year, which Report shows that the Company has achieved Adjusted
EBITDA for the year, as reported therein, which is not less $10,000,000; OR (3)
the Company’s shares becoming listed on a national securities exchange AND if
the Board determines that additional equity funding is required, the Company’s
closing (whether at the time of listing or subsequent thereto) of a public
offering of its equity, raising not less than $10,000,000 in gross proceeds in
the aggregate. If such conditions are fulfilled, or waived by the Board, the
above bonus shall be payable with the next payroll following the occurrence of
the relevant event, subject to all applicable deductions required by law.

 

 

2.1.3           Options. The Executive will be provided with an initial grant of
options to purchase 2,000,000 shares of common stock, vesting over three (3)
years, one third on the first anniversary of the Effective Date and the balance
in equal quarterly installments.  The exercise price of the options shall be
$0.50 per share and the term shall be five years. The Executive may be eligible
for additional equity incentive grants, subject to Executive’s continued
employment and satisfactory job performance, which may be made from time to
time, by the Board, on the same terms as other executive employees of the
Company. Terms and conditions of all the equity incentive grants, will be in
accordance with the terms of the Company’s Equity Incentive Plan in effect at
the time of each such grant.

 

2.2           Termination of Employment Generally. In the event the Executive’s
employment with the Company terminates, for any reason whatsoever including
death or disability the Executive shall be entitled to the benefits described in
this Section 2.2.

 

2.2.1           Accrued Salary and Vacation. All salary and accrued vacation
earned through the Termination Date shall be paid to Executive on such date.

 

2.2.2           Accrued Bonus Payment. The Executive shall receive a lump sum
payment of any actual bonus amount to the extent that all the conditions for
payment of such bonus have been satisfied and any such bonus was earned and is
unpaid on the Termination Date.

 

2.2.3           Expense Reimbursement. Within ten (10) days following submission
to the Company of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses incurred by the Executive, consistent
with the Company’s expense reimbursement policy in effect prior to the incurring
of each such expense, in connection with the business of the Company prior to
the Termination Date.

 

 -3- 

 

 

2.2.4           Equity Compensation. The period during which the Executive may
exercise any rights (“Exercise Period”) under any outstanding stock options and
shares of restricted stock (or any other equity award, including, without
limitation, stock appreciation rights and restricted stock units) granted to the
Executive under any equity incentive plan or agreement (the “Company Plans”)
shall be extended governed under the terms of such equity incentive plan or
agreement.

 

3.          TERMINATION UPON CHANGE OF CONTROL

 

3.1           Severance Payment. In the event of the Executive’s Termination
Upon Change of Control, the Executive shall be entitled to receive an amount
equal to the amount set forth in Section 4.1 which shall be paid according to
the following schedule: (i) a lump sum payment equal to one-half of such amount
shall be payable within ten (10) days following the Termination Date, and (ii)
one-third of the balance of such amount shall be payable within ten (10) days of
each of the three-month, six-month and nine-month anniversaries of the
Termination Date (and in each case no interest shall accrue on such amount);
provided, however, that if Section 409A of the Code would otherwise apply to
such cash severance payment, it instead shall be paid at such time as permitted
by Section 409A of the Code. In addition to the foregoing severance payment, in
the event of the Executive’s Termination Upon Change of Control, the Executive
shall be entitled to receive, within ten (10) days following the Termination
Upon Change of Control, a lump sum payment equal to one hundred percent (100%)
of (a) any actual bonus amount earned with respect to a previous year to the
extent that all the conditions for payment of such bonus have been satisfied
(excluding any requirement to be in employment with the Company as of a given
date which is after the Termination Date) and any such bonus was earned but is
unpaid on the Termination Date; and (b) the target bonus then in effect for the
Executive for the year in which such termination occurs, such payment to be
prorated to reflect the full number of months the Executive remained in the
employ of the Company; provided, however, that if Section 409A of the Code would
otherwise apply to such cash payment, it instead shall be paid at such time as
permitted by Section 409A of the Code. To illustrate, if the Executive’s target
bonus at 100% equals $120,000 for the calendar year and the Executive is
terminated on October 15th, then the foregoing payment shall equal $100,000
(i.e., ten (10) months’ prorated bonus at one hundred percent (100%) with
October counting as a full month worked).

 

3.2           Equity Compensation Acceleration. Upon the Executive’s Termination
Upon Change of Control, the vesting and exercisability of all then outstanding
stock options and shares of restricted stock (or any other equity award,
including, without limitation, stock appreciation rights and restricted stock
units) granted to the Executive under any Company Plans shall be accelerated as
to 100% of the shares subject to any such equity awards granted to the
Executive. In addition, the Exercise Period, under the Company Plans for the
purposes of the Executive’s stock options granted under the Company Plans shall
be extended so as to expire on the last day of the term applicable to such stock
option, as measured from the date of Termination Upon Change of Control.

 

3.3           COBRA. If the Executive timely elects coverage under the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”), the
Company shall continue to provide to the Executive, at the Company’s expense,
the Company’s health-related employee insurance coverage for the employee only
as in effect immediately prior to the Executive’s Termination Upon Change of
Control for a period of twelve (12) months following such Termination Upon
Change of Control. The date of the “qualifying event” for the Executive and any
dependents shall be the Termination Date.

 

 -4- 

 

 

3.4           Indemnification. In the event of the Executive’s Termination Upon
Change of Control, (a) the Company shall continue to indemnify the Executive
against all claims related to actions arising prior to the termination of the
Executive’s employment to the fullest extent permitted by law, and (b) if the
Executive was covered by the Company’s directors’ and officers’ insurance
policy, or an equivalent thereto, (the “D&O Insurance Policy”) immediately prior
to the Change of Control, the Company or its Successor shall continue to provide
coverage under a D&O Insurance Policy for not less than twenty-four (24) months
following the Executive’s Termination Upon Change of Control on substantially
the same terms of the D&O Insurance Policy in effect immediately prior to the
Change of Control.

 

4.          INVOLUNTARY TERMINATION

 

4.1           Severance Payment. In the event of the Executive’s Involuntary
Termination, at any time after the expiration of six months from the Effective
Date the Executive shall be entitled to receive an amount equal to six (6)
months of the Executive’s Base Salary which shall be increased to twelve (12)
months of the Executive’s Base Salary after the expiration of twelve months from
the Effective Date which shall be paid according to the following schedule: (i)
a lump sum payment equal to one-fourth of such amount shall be payable within
ten (10) days following the Termination Date, and (ii) one-fourth of such amount
shall be payable within ten (10) days of each of the three-month, six-month and
nine-month anniversaries of the Termination Date (and in each case no interest
shall accrue on such amount); provided, however, that if Section 409A of the
Code would otherwise apply to such cash severance payment, it instead shall be
paid at such time as permitted by Section 409A of the Code. In addition to the
foregoing severance payment, in the event of the Executive’s Involuntary
Termination, the Executive shall be entitled to receive, within ten (10) days
following the Executive’s Involuntary Termination, a lump sum payment equal to
one hundred percent (100%) of (a) any actual bonus amount earned with respect to
a previous year to the extent that all the conditions for payment of such bonus
have been satisfied (excluding any requirement to be in employment with the
Company as of a given date which is after the Termination Date) and any such
bonus was earned but is unpaid on the Termination Date; and (b) the target bonus
then in effect for the Executive for the year in which such termination occurs,
such payment to be prorated to reflect the full number of months the Executive
remained in the employ of the Company; provided, however, that if Section 409A
of the Code would otherwise apply to such cash payment, it instead shall be paid
at such time as permitted by Section 409A of the Code. To illustrate, if the
Executive’s target bonus at 100% equals $120,000 for the calendar year and the
Executive is terminated on October 15th, then the foregoing payment shall equal
$100,000 (i.e., ten (10) months’ prorated bonus at one hundred percent (100%)
with October counting as a full month worked).

 

4.2           Equity Compensation Acceleration. Upon the Executive’s Involuntary
Termination, at any time after the expiration of twelve months from the
Effective Date, the vesting and exercisability of all then outstanding stock
options (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) granted to the Executive under
any Company Plans shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive. In addition, the Exercise Period,
under the Company Plans for the purposes of the Executive’s stock options
granted under the Company Plans shall be extended so as to expire on the last
day of the term applicable to such stock option, as measured from the date of
Involuntary Termination.

 

4.3           COBRA. In the event of the Executive’s Involuntary Termination, at
any time after the expiration of twelve months after the Effective Date, if the
Executive timely elects coverage under the Consolidated Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall continue to provide to the
Executive, at the Company’s expense, the Company’s health-related employee
insurance coverage for the employee only as in effect immediately prior to the
Executive’s Involuntary Termination for a period of twelve (12) months following
such Involuntary Termination. The date of the “qualifying event” for the
Executive and any dependents shall be the Termination Date.

 

 -5- 

 

 

4.4           Indemnification. In the event of the Executive’s Involuntary
Termination, (a) the Company shall continue to indemnify the Executive against
all claims related to actions arising prior to the Termination Date to the
fullest extent permitted by law, and (b) if the Executive was covered by the D&O
Insurance Policy immediately prior to the Termination Date, the Company shall
continue to provide coverage under a D&O Insurance Policy for not less than
twenty-four (24) months following the Executive’s Involuntary Termination on
substantially the same terms of the D&O Insurance Policy in effect immediately
prior to the Termination Date.

 

5.          FEDERAL EXCISE TAX UNDER SECTION 280G

 

5.1           Excise Tax. If (a) any amounts payable to the Executive under this
Agreement or otherwise are characterized as excess parachute payments pursuant
to Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
and (b) the Executive thereby would be subject to any United States federal
excise tax due to that characterization, then if Executive would thereby be in a
better after-tax position, the Company may elect, in the Company’s sole
discretion, to reduce the amounts payable under this Agreement or otherwise, or
to have any portion of applicable options or restricted stock not vest or become
exercisable, in order to avoid any “excess parachute payment” under Section
280G(b)(1) of the Code.

 

5.2           Calculation by Independent Public Accountants. Unless the Company
and the Executive otherwise agree in writing, any calculation of the amount of
any excess parachute payments payable by the Executive shall be made in writing
by the Company’s independent public accountants (the “Accountants”) whose
conclusion shall be final and binding on the parties. For purposes of making
such calculations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required calculations. The Company shall bear all fees and expenses the
Accountants may charge in connection with these services, but the engagement of
the Accountants for this purpose shall be pursuant to an agreement between the
Executive and the Accountants.

 

6.          DEFINITIONS

 

6.1           Capitalized Terms Defined. Capitalized terms used in this
Agreement shall have the meanings set forth in this Section 4, unless the
context clearly requires a different meaning.

 

6.2           “Base Salary” means the greater of (a) if applicable, the monthly
salary of the Executive in effect immediately prior to the Change of Control, or
(b) the monthly salary of the Executive in effect immediately prior to the
Termination Date.

 

6.3           “Cause” means:

 

(a)the Executive willfully failed to follow the lawful written directions of the
Board of Directors of the Company or Executive’s immediate superior; provided
that no termination for such Cause shall occur unless the Executive: (i) has
been provided with notice, specifying such willful failure in reasonable detail,
of the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such willful failure within thirty (30) days of
receiving such notice;

 

 -6- 

 

 

(b)the Executive engaged in gross misconduct, or gross incompetence which is
materially detrimental to the Company; provided that no termination for such
Cause shall occur unless the Executive: (i) has been provided with notice,
specifying such gross misconduct or gross incompetence in reasonable detail, of
the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such gross misconduct within thirty (30) days of
receiving such notice;

 

(c)the Executive willfully failed to comply in any material respect with the
Employee Invention Assignment & Confidentiality Agreement, the Company’s share
dealing code, the Employee’s non-competition agreement or any other reasonable
policies of the Company where non-compliance would be materially detrimental to
the Company; provided that no termination for such Cause shall occur unless the
Executive: (i) has been provided with notice of the Company’s intention to
terminate the Executive for such Cause, and (ii) has failed to cure or correct
such willful failure within thirty (30) days of receiving such notice, provided
that such notice and cure period requirements shall not apply in the event that
such non-compliance is of a nature that it is unable to be remedied; or

 

(d)is convicted of a felony or crime involving moral turpitude (excluding drunk
driving unless combined with other aggravating circumstances or offenses) or
commission of a fraud which the Company reasonably believes would reflect
adversely on the Company.

 

6.4           “Change of Control” means:

 

(a)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
(50%) percent or more of (i) the outstanding shares of common stock of the
Company, or (ii) the combined voting power of the Company’s outstanding
securities;

 

(b)          the Company is party to a merger or consolidation, or series of
related transactions, which results in the voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), directly or indirectly, at least fifty (50%) percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation;

 

 -7- 

 

 

(c)          the sale or disposition of all or substantially all of the
Company’s assets, or consummation of any transaction, or series of related
transactions, having similar effect (other than to a subsidiary of the Company);

 

6.5            “Company” shall mean Avalon GloboCare Corp. and, following a
Change of Control, any Successor.

 

6.6           “Involuntary Termination” means:

 

(a)          any termination without Cause of the employment of the Executive by
the Company; or

 

(b)          any resignation by Executive for Good Reason where such resignation
occurs within one hundred twenty (120) days following the occurrence of such
Good Reason.

 

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of the Executive: (1) by the Company
for Cause; (2) by the Company as a result of the Permanent Disability of the
Executive; (3) as a result of the death of the Executive; (4) that occurs within
the period of time to qualify as a “Termination Upon Change of Control”; or (5)
as a result of the voluntary termination of employment by the Executive for any
reason other than Good Reason.

 

6.7            “Good Reason” means the occurrence of any of the following
conditions, without the Executive’s written consent:

 

(a)          Any act, set of facts or omissions with respect to the Executive
that would, as a matter of applicable law, constitute a constructive termination
of the Executive.

 

(b)          The assignment to the Executive of a title, position,
responsibilities or duties that is not a “Substantive Functional Equivalent” to
the title, position, responsibilities or duties which the Executive had
immediately prior to such assignment (including, as relevant, immediately prior
to the public announcement of the Change of Control).

 

(c)          A reduction in the Executive’s Base Salary or, if applicable,
target bonus opportunity (subject to applicable performance requirements with
respect to the actual amount of bonus compensation earned similar to the
applicable performance requirements currently in effect), and in the event of a
Change of Control, as compared to Executive’s Base Salary and target bonus
opportunity in effect immediately prior to the public announcement of the Change
of Control; provided, however, that this clause (c) shall not apply in the event
of a reduction in the Executive’s Base Salary or, if applicable, target bonus
opportunity as part of a Company-wide or executive team-wide cost-cutting
measure or Company-wide or executive team-wide cutback as a result of overall
Company performance.

 

 -8- 

 

 

(d)          The failure of the Company (i) to continue to provide the Executive
an opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Company comparable to the Executive’s
position, (ii) to provide the Executive all other fringe benefits (or the
equivalent) in effect for the benefit of any employee group which includes any
employee who hold a position with the Company comparable to the Executive’s
position, where in the event of a Change of Control, such comparison shall be
made relative to the time immediately prior to the public announcement of such
Change of Control); or (iii) continue to provide director’s and officers’
insurance.

 

(e)          A material breach of this Agreement by the Company, including, in
the event of a Change of Control, failure of the Company to obtain the consent
of a Successor to perform all of the obligations of the Company under this
Agreement.

 

(f)          Company's lack of providing full and transparent access to all
material financial. operational and transactional activities ‎of its executives,
board of directors, subsidiaries or joint ventures as it relates to the Company,
which such failure continues for a period of a minimum of 60 days following
Executive’s written request to receive information or documentation pertaining
to the aforementioned items (“Internal Control Event”).

 

The Executive must first give the Company an opportunity to cure any of the
foregoing within thirty (30) days following delivery to the Company of a written
explanation specifying the specific basis for Executive’s belief that Executive
is entitled to terminate employment for Good Reason, and Executive terminates
employment with the Company not later than (30) days following the Company’s
failure to cure.

 

6.8            “Permanent Disability” means that:

 

(a)          the Executive has been incapacitated by bodily injury, illness or
disease so as to be prevented thereby from engaging in the performance of the
Executive’s duties;

 

(b)          such total incapacity shall have continued for a period of six
consecutive months; and

 

(c)          such incapacity will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of the Executive’s life.

 

6.9           “Substantive Functional Equivalent” means that the Executive’s
position must:

 

(a)          be in a substantive area of the Executive’s competence (e.g.,
finance or executive management) and not materially different from the position
occupied immediately prior;

 

(b)          allow the Executive to serve in a role and perform duties
functionally equivalent to those performed immediately prior; and

 

 -9- 

 

 

(c)          not otherwise constitute a material, adverse change in authority,
title, status, responsibilities or duties from those of the Executive
immediately prior, causing the Executive to be of materially lesser rank or
responsibility, including requiring the Executive to report to a person other
than the Board.

 

6.10         “Successor” means any successor in interest to, or assignee of,
substantially all of the business and assets of the Company.

 

6.11         “Termination Date” means the date of the termination of the
Executive’s employment with the Company.

 

6.12         “Termination Upon Change of Control” means:

 

(a)          any termination of the employment of the Executive by the Company
without Cause during the period commencing on or after the date that the Company
first publicly announces a definitive agreement that results in a Change of
Control (even though still subject to approval by the Company’s stockholders and
other conditions and contingencies, but provided that the Change of Control
actually occurs) and ending on the date which is twelve (12) months following
the Change of Control; or

 

(b)          any resignation by Executive for Good Reason where (i) such Good
Reason occurs during the period commencing on or after the date that the Company
first publicly announces a definitive agreement that results in a Change of
Control (even though still subject to approval by the Company’s stockholders and
other conditions and contingencies, but provided that the Change of Control
actually occurs) and ending on the date which is twelve (12) months following
the Change of Control, and (ii) such resignation occurs at or after such Change
of Control and in any event within six (6) months following the occurrence of
such Good Reason.

 

Notwithstanding the foregoing, the term “Termination Upon Change of Control”
shall not include any termination of the employment of the Executive: (1) by the
Company for Cause; (2) by the Company as a result of the Permanent Disability of
the Executive; (3) as a result of the death of the Executive; or (4) as a result
of the voluntary termination of employment by the Executive for any reason other
than Good Reason.

 

7.          EXCLUSIVE REMEDY

 

7.1           No Other Benefits Payable. The Executive shall be entitled to no
other termination, severance or change of control compensation, benefits, or
other payments from the Company as a result of any termination with respect to
which the payments and benefits described in Section 2 have been provided to the
Executive, except as expressly set forth in this Agreement.

 

7.2           No Limitation of Regular Benefit Plans. Except as may be provided
elsewhere in this Agreement, this Agreement is not intended to and shall not
affect, limit or terminate any plans, programs or arrangements of the Company
that are regularly made available to a significant number of employees or
officers of the Company, including, without limitation, the Company’s stock
option plans.

 

 -10- 

 

 

7.3           Release of Claims. The payment of the benefits described in
Sections 3 and 4 of this Agreement is conditioned upon the delivery by the
Executive to the Company of a signed and effective general release of claims as
provided by the Company; provided, however, that the Executive shall not be
required to release any rights the Executive may have to be indemnified by the
Company or as otherwise provided under this Agreement.

 

7.4           Noncumulation of Benefits. The Executive may not cumulate cash
severance payments, stock option vesting and exercisability and restricted stock
vesting under this Agreement, any other written agreement with the Company
and/or another plan or policy of the Company. If the Executive has any other
binding written agreement with the Company which provides that, upon a Change of
Control or Termination Upon a Change of Control or Involuntary Termination, the
Executive shall receive termination, severance or similar benefits, then no
benefits shall be received by Executive under this Agreement unless, prior to
payment or receipt of benefits under this Agreement, the Executive waives
Executive’s rights to all such other benefits, in which case this Agreement
shall supersede any such written agreement with respect to such other benefits.

 

8.          NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION

 

During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
non-competition agreement (during the term of such Agreement) and the Employee
Invention Assignment & Confidentiality Agreement between the Executive and the
Company.

 

9.          ARBITRATION

 

9.1           Disputes Subject to Arbitration. Any claim, dispute or controversy
arising out of this Agreement (other than claims relating to misuse or
misappropriation of the intellectual property of the Company), the
interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by a
sole arbitrator under the rules of the American Arbitration Association;
provided, however, that (a) the arbitrator shall have no authority to make any
ruling or judgment that would confer any rights with respect to the trade
secrets, confidential and proprietary information or other intellectual property
of the Company upon the Executive or any third party; and (b) this arbitration
provision shall not preclude the Company from seeking legal and equitable relief
from any court having jurisdiction with respect to any disputes or claims
relating to or arising out of the misuse or misappropriation of the Company’s
intellectual property. Judgment may be entered on the award of the arbitrator in
any court having jurisdiction.

 

9.2           Costs of Arbitration. All costs of arbitration, including
reasonable attorney’s fees of the Executive, will be borne by the Company,
except that if the Executive initiates arbitration and the arbitrator finds the
Executive’s claims to be frivolous the Executive shall be responsible for his
own costs and attorneys fees.

 

9.3           Site of Arbitration. The site of the arbitration proceeding shall
be in New York City, New York.

 

 -11- 

 

 

10.         NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows: (a) if to the Company, attention: Chief Executive
Officer, at the Company’s offices at 83 South Street, Suite 101, Freehold, New
Jersey 07728 and, (b) if to the Executive, at the address indicated below or
such other address specified by the Executive in writing to the Company. Either
party may provide the other with notices of change of address, which shall be
effective upon receipt.

 

11.         MISCELLANEOUS PROVISIONS

 

11.1         Heirs and Representatives of the Executive; Successors and Assigns
of the Company. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Company.

 

11.2         Amendment and Waiver. No provision of this Agreement shall be
modified, amended, waived or discharged unless the modification, amendment,
waiver or discharge is agreed to in writing, specifying such modification,
amendment, waiver or discharge, and signed by the Executive and by an authorized
officer of the Company (other than the Executive). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

 

11.3         Withholding Taxes. All payments made under this Agreement shall be
subject to deduction of all federal, state, local and other taxes required to be
withheld by applicable law.

 

11.4         Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

11.5         Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey, without regard to where the Executive has his residence or principal
office or where he performs his duties hereunder.

 

11.6         No Duty to Mitigate. The Executive is not required to seek
alternative employment following termination, and payments called for under this
Agreement will not be reduced by earnings from any other source.

 

11.7.          Section 409A of the Code. To the extent (a) any payments or
benefits to which Employee becomes entitled under this Agreement, or under any
agreement or plan referenced herein, in connection with Employee’s termination
of employment with the Company constitute deferred compensation subject to
Section 409A of the Code and (b) Employee is deemed at the time of such
termination of employment to be a “specified employee” under Section 409A of the
Code, then such payments shall not be made or commence until the earliest of (i)
the expiration of the six (6)-month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) from the Company; or (ii) the date
of Employee’s death following such separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Employee, including (without limitation) the additional
twenty percent (20%) tax for which Employee would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or
Employee’s beneficiary in one lump sum (without interest). Any termination of
Employee’s employment is intended to constitute a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is
further intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Code Section 409A (and any state
law of similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4)
(as a “short-term deferral”).

 

 -12- 

 

 

11.8         Entire Agreement. This Agreement represents the entire agreement
and understanding between the parties as to the subject matter herein (whether
oral or written and whether express or implied).

 

[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT FOLLOWS]

 

 -13- 

 

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

  Executive       /s/ Luisa Ingargiola       Luisa Ingargiola       Avalon
GloboCare Corp.       By: /s/ David Jin     David Jin, CEO

 

   

 

